                 Case 3:17-cv-07210-SK Document 111 Filed 09/18/19 Page 1 of 2




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2
     DAVID L. ANDERSON
 3   United States Attorney
 4   MARCIA BERMAN
     Assistant Branch Director
 5
     R. CHARLIE MERRITT
 6   KEVIN P. HANCOCK
     Trial Attorneys
 7   U.S. Department of Justice
 8   Civil Division, Federal Programs Branch
     919 East Main Street, Suite 1900
 9   Richmond, VA 23219
     (202) 616-8098
10   robert.c.merritt@usdoj.gov

11   Counsel for Defendants

12
                                 UNITED STATES DISTRICT COURT
13                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
      MARTIN CALVILLO MANRIQUEZ, et al.,
15                                                       No. 3:17-cv-7210-SK
16
                           Plaintiffs,
17                                                       NOTICE OF FILING
                v.
18
19    UNITED STATES DEPARTMENT OF
      EDUCATION and BETSY DEVOS, in her
20    official capacity as Secretary of Education,

21
                           Defendants.
22
23
              Pursuant to this Court’s August 19, 2019 Order, ECF No. 110, Defendants hereby submit
24
     a full report detailing their compliance with the Court’s preliminary injunction order. The report
25
     was prepared by the Department of Education’s Federal Student Aid office (“FSA”), and is
26
     attached to this notice along with relevant exhibits and a declaration from Charles Jeffrey Appel,
27
     who has been delegated the authority to perform the functions and duties vested in the position of
28
     the Chief Enforcement Officer of FSA’s Enforcement Unit.


     Notice of Filing
     No. 3:17-cv-7210-SK
                                                     1
                 Case 3:17-cv-07210-SK Document 111 Filed 09/18/19 Page 2 of 2



     Dated: September 18, 2019                 Respectfully submitted,
 1
                                               JOSEPH H. HUNT
 2                                             Assistant Attorney General
 3                                             MARCIA BERMAN
                                               Assistant Branch Director
 4
                                               /s/ R. Charlie Merritt
 5                                             R. CHARLIE MERRITT (VA Bar No. 89400)
                                               KEVIN P. HANCOCK
 6                                             Trial Attorneys
                                               U.S. Department of Justice
 7                                             Civil Division, Federal Programs Branch
                                               919 East Main Street, Suite 1900
 8                                             Richmond, VA 23219
                                               (202) 616-8098
 9                                             robert.c.merritt@usdoj.gov
10                                             Counsel for Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Notice of Filing
     No. 3:17-cv-7210-SK


                                               2
